Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/336,046, filed 6/1/2021, which is a continuation as disclosed.
Claims 1-16 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/1/2021 and 12/16/2021 are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tabs on the dampener engaging the brake hub must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Paragraphs [0003] and [0004] of the specification describe the background of the invention and Fig. 1 as a typical window covering, and paragraph [0005] describes improvements to Fig.1 and therefore Fig. 1 is considered prior art.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, it is not clear if “two dampeners” is referring to the dampener of claim 1 or to an additional feature.  By inserting “the dampener comprises two dampeners,” before “a spacer” and changing “between two dampeners” to “between the two dampeners” the rejection would be overcome. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebeisin et al(10,472,887; PGPubl. 8/10/2017; cited on PTO 892).
Hebeisen discloses a window shade system comprising a drive hub(300) having a dampener(180) comprised of dampening material(the element 180 dampens and therefore are considered to meet the claim limitation), wherein the drive hub engages with at least one of a shade tube(100) or a brake hub.
Regarding claim 7, Hebeisen discloses the system of claim 1, wherein the drive hub is at least partially hollow(see Fig. 3B).
Regarding claim 9, Hebeisin discloses the system of claim 1, wherein the drive hub includes rounded corners(see Fig. 3B and 5).
Regarding claim 12, Hebeisen discloses the system of claim 1, wherein the dampener(180) is located around a shaft(310) that is received by the drive hub(300).
Regarding claim 14, Hebeisen discloses the system of claim 1, wherein a spacer(175) is located next to the dampener(180)
Regarding claim 15, Hebeisen discloses the system of claim 1, wherein a spacer(170) is located between two dampeners(180, see Fig. 5)

Claims 1-3, 5, 7, 9, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s admitted prior art(see paragraph [0003] and Fig. 1, “AAPA”).
AAPA discloses a window shade system comprising a drive hub(11) having a dampener(160) comprised of dampening material, wherein the drive hub engages with at least one of a shade tube(105) or a brake hub(135).
Regarding claim 2, AAPA discloses the system of claim 1, wherein the dampener(16) includes one or more tabs that engages the brake hub(135, see Fig. 1).
Regarding claim 3, AAPA discloses the system of claim 1, wherein the dampener is configured to dampen the torque from a spinning of the shade tube(see Fig. 1).
Regarding claim 5, AAPA discloses the system of claim 1, wherein the dampener is incorporated onto an outside surface of the drive hub(see Fig. 1).
Regarding claim 7, AAPA discloses the system of claim 1, wherein the drive hub is at least partially hollow(see Fig. 1).
Regarding claim 9, AAPA discloses the system of claim 1, wherein the drive hub includes rounded corners(see Fig. 1).
Regarding claim 12, AAPA discloses the system of claim 1, wherein the dampener(160) is located around a shaft(115) that is received by the drive hub(110, see Fig. 1).
Regarding claim 13, AAPA discloses the system of claim 1, wherein a first end of the dampener(160) interfaces with an actuator(135, see Fig. 1).
Regarding claim 14, AAPA discloses the system of claim 1, wherein a spacer is located next to the dampener(considered flanges of tube 105, in Fig. 1, the dampener is inserted into the tube and therefore considered next to the spacer/flange).
Regarding claim 17, AAPA discloses the system of claim 1, wherein at least one of the drive hub, the brake hub, a drive shaft or a bearing shaft are oil impregnated(see para. [0003]).
Regarding claim 18, AAPA discloses the system of claim 1, wherein at least one of the drive hub, the brake hub, a drive shaft or a bearing shaft are comprised of a self-lubricating metal(see para. [0003]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA.
Regarding claim 4, AAPA discloses the system of claim 1, but lacks the specific material of the dampener.
The material chosen for the dampener, such as urethane, is considered a feature best determined by a skilled artisan given the intended use of the system and the design requirements thereof.
Regarding claims 6 and 8, AAPA discloses the system of claim 1, but lacks the dampener within the hub and acting as a cap.
The use of the dampener within the hub with the hub around the dampener and the dampener around the shaft(115) would have been well within the purview of a skilled artisan to have provided dampening to the interior of the hub given the intended use of the system, and design requirements thereof.  

Allowable Subject Matter
Claims 10-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art of record shows a window shade system having a drive hub engaging a shade tube or brake hub and a dampener of dampening material of a cylindrical rod, as in claim 10, the dampener comprising four rods, as in claim 11, and the drive hub in the form of a cap that fits over the dampener and one or more spacers, as in claim 16, nor any motivation to do so.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/